                  Case 1:17-cv-07378-PKC Document 367 Filed 02/03/20 Page 1 of 2




(202) 223-7356

(202) 204-7356

kgallo@paulweiss.com


                                                         February 3, 2020



       By ECF

       Hon. P. Kevin Castel
       United States District Court for the Southern District of New York
       Daniel Patrick Moynihan United States Courthouse
       500 Pearl Street
       New York, New York 10007

                                      Valassis Commc’ns, Inc. v. News Corp., et al.,
                                               No. 17-cv-7378 (S.D.N.Y.)

       Dear Judge Castel:

                       Defendants respectfully submit this response to Valassis’s letter of earlier today to
       address one issue. Valassis announces that if its motion to reconsider is denied, it “will
       supplement its disclosure to explain its calculation of damages.” But it ignores the reason why
       the Court excluded its damages expert in the first place—the expert’s failure to comply with the
       substantive antitrust law requirement to disaggregate. And, while Valassis claims it has some
       other evidence besides the excluded expert testimony with which it can prove some other
       (unidentified) amount of lost profits, it has never—not in the proposed joint final pre-trial order,
       not in its motion for reconsideration, not in its verdict form submission, and not in today’s
       letter—even tried to explain how it could prove that such losses are attributable exclusively
       to unlawful conduct as opposed to NAM’s procompetitive retailer payments or other lawful
       factors. See Areeda & Hovenkamp, Antitrust Law ¶ 392g (plaintiffs that cannot meet their
       burden to disaggregate “may simply be out of luck”). 1




       1
         Valassis cites additional cases for the proposition that antitrust plaintiffs are afforded some latitude in proving the
       amount of antitrust damages once the fact of injury has been established. (Dkt. 366 at 2 & n.2.) But, as Judge
       Leisure explained, “that hardly means that the plaintiff who proves causation is suddenly relieved of the obligation
       to present evidence that permits the jury to make some quantifiable distinction between those damages attributable
       to unlawful conduct and those damages caused by other factors”—i.e., the obligation to disaggregate. U.S. Football
       League v. Nat’l Football League, 644 F. Supp. 1040, 1052 (S.D.N.Y. 1986), aff’d, 842 F.2d 1335 (2d Cir. 1988).
       None of the cases Valassis cites says otherwise.
         Case 1:17-cv-07378-PKC Document 367 Filed 02/03/20 Page 2 of 2


Hon. P. Kevin Castel                                                                      2


                 As for Valassis’s out-of-the-blue suggestion that it can somehow repurpose the
testimony of its liability expert (MacKie-Mason) to prove damages, it fails to provide any
indication of how a jury could piece together the various strands of data broadly referenced in
Valassis’s letter to arrive at a damages figure that would represent anything other than
speculation and guesswork, much less how this spaghetti-at-the-wall approach would “provide
the jury with a reasonable basis on which to estimate the amount of its losses caused by other
factors.” (12/20/19 Hearing Tr. at 31.) MacKie-Mason himself can provide no guidance on
these issues because, as he has acknowledged, “I’m not the damages expert . . . . I haven’t done
any part of a damages analysis[.]” (Dkt. 270-32 (MacKie-Mason Dep. Tr.) at 170:5–8; see id.
at 155:10–13 (“I don’t think, from my liability assignment, that Valassis’s behavior in the but-for
world is at all informative. I’m not the damages expert.”).)

             Valassis’s letter thus confirms why its various requests for another bite at the
damages apple should be denied.

                                           Respectfully submitted,

                                           /s Kenneth A. Gallo
                                           Kenneth A. Gallo

cc:    Counsel of record
